Citation Nr: 1606694	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-24 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2004 until March 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Roanoke, Virginia. This claim was subsequently transferred to the RO in Louisville, Kentucky.


FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Notice was provided to the Veteran in October 2011.

VA has a duty to assist the Veteran in the development of the claim. The claims file includes service treatment records (STRs), medical records, and the statements in support of the claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in December 2011. The Board finds that the examination is adequate as the report includes a clinical examination, review of the Veteran's record and reported symptoms, clear conclusions and a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reflects that the Veteran has been diagnosed with mild sleep apnea. (See December 2011 VA medical examination). Based on the medical evidence provided, the Board finds that the Veteran has met an essential element of having a disability for VA purposes.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty his sleep apnea manifested. (See June 2014 substantive appeal). The Veteran's STRs do not reflect complaints of, or treatment for, sleep apnea. The Veteran avers that while he never received treatment in service, he complained to a Navy Corpsman who "just brushed him off". Additionally, the Veteran alleges he experience loud snoring and interrupted breathing during his military career. On the Report of Medical Assessment completed in connection with his separation examination in December 2008, the Veteran answered "no" as to whether he had suffered from an injury or illness while on active duty for which he did not receive medical care. Additionally, the Veteran denied having frequent trouble sleeping during military service. (See January 2009 and April 2005 Report of Medical History). Further, while the Veteran is competent to attest to symptoms he experienced in service, the Board finds that the records contemporaneous to service are more credible than the Veteran's inconsistent statements made for compensation purposes.

The Board acknowledges the statement in support of the claim from M. B. and J. H., in which they attest to witnessing the Veteran snore loudly and periods in which there was pause in breathing. While the lay persons are competent to attest to symptoms they have witnessed, the Board finds that they have not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. 

Additionally, the Board finds taking the record as a whole; the evidence is against a finding that the Veteran's current sleep apnea condition is causally related to his military service. In the December 2012 VA medical examination, the examiner opined that the Veteran's sleep apnea is less likely as not incurred or had its beginning while still on active duty. The examiner explained that obstructive sleep apnea is a condition related primarily to excess weight. The examiner further explained that the Veteran's single instance of problems with sleep were in association with miserable URI symptoms including post nasal drainage. The Veteran's weight was normal for his height at that time (178 lbs.). Lastly, the examiner concluded that since service the Veteran has gained over 50 lbs., which is no doubt the etiology of his sleep apnea. 

The Veteran may sincerely believe that his sleep apnea is causally related to active service. However; there is no clinical evidence that the Veteran's sleep apnea is causally related to active service. The only clinical etiology opinion with regard to the Veteran's sleep apnea is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of sleep apnea. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428   (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the preponderance of the evidence is against the claim, the benefit of the doubt is not for application and service connection is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


